OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              0FF8COAL BUS8MESS * ~H&Zi?m&i2£ <f                                       ^
              STATE OF TEXAS- ytiJS-fflSgB fGTHaS^S*"
              PENALTY FOR, i: ' R 4 ^ S °     ~™«"XT^«
3/17/2015     private iiqg *«.-
              PRIVATE USE  '    ^^ESlSsH
                                <$$           021M
                                    ^pjs^|g$g 0004279596 $©Q).26S
                                                          mar20 2015
RIVERA, DOUGLAS WILMER^Tr. dlftoT1%M3^MA,^DFROMWR^8¥;9T69C04
On this day, this Court has granted the tria[_court's request for an extension of time
pursuant to T.R.A.P. 73.5. The clerks record,,containing the 11.07 writ application
is due in this Court on Tuesday, May 5, 20*15.
                                                                                    Abel Acosta, Clerk


                              DOUGLAS WILMER RIVERA
                              JEFFERSON COUNTY CORRECTIONAL FACILITY - \
                              TDC# 1760730                                                               j
                              P. O. BOX 26007                                                     •/••   1
                              BEAUMONT, TX 77720                                                         i
BAWBS3S 77-720                •••*|«|»***»|*1««|11••11^1111*11liI'IP*I•''*lvl11 ^'llHS1%1ll •t*